Citation Nr: 1020094	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  03-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a separate rating for neurological 
impairment of the left shoulder.

2.  Entitlement to an initial rating higher than 20 percent 
for the Veteran's service-connected residuals of a left 
shoulder injury, on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

Veteran and S.C.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1998 to 
September 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The Veteran's appeal is now under the jurisdiction 
of the RO in North Little Rock, Arkansas.  

In October 2009, the Board determined that the Veteran's 
claim included separate issues of an extraschedular rating 
for the left shoulder disability and a claim for a separate 
evaluation for neurological abnormalities related to the left 
shoulder disability.  


FINDINGS OF FACT

1.  While the Veteran experiences carpal tunnel syndrome in 
his left arm and wrist, the competent medical evidence shows 
that this is unrelated to the left shoulder disability and 
that the Veteran has no other neurological impairments that 
can be related to the left shoulder disability.

2.  The evidence of record does not show that the Veteran's 
service-connected left shoulder disability, which is rated 20 
percent disabling on a schedular basis, results in an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards; the disability has not necessitated frequent 
hospitalizations, nor has it caused marked industrial 
impairment, and the 20 percent rating takes into account 
significant functional impairment.




CONCLUSIONS OF LAW

1.  The criteria for a separate rating for neurological 
impairment of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8510 (2009).

2.  The criteria for the assignment of a rating in excess of 
20 percent on an extraschedular basis for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Here, since these issues were not identified until the 
October 2009 Remand, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in November 2009 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  It explained the 
evidence needed to support a claim for an extraschedular 
rating and provided the criteria from the rating schedule.  
The Veteran was also advised as to disability evaluations and 
effective dates.



2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted service, VA, and private treatment records.  
The Veteran was afforded several VA medical examinations, 
most recently in December 2009 and April 2009.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Evidence

The Veteran was afforded a VA examination in July 2001.  
Physical examination revealed that the left shoulder was 
normal in outline and symmetric in form to the right shoulder 
with no muscle atrophy.  Surgical scars were well-healed and 
without complication.  There was no heat, redness, swelling, 
or effusion.  There was restriction in the range of motion of 
the left shoulder, without pain.  Flexion was limited to 170 
degrees, abduction to 135 degrees, external rotation to 80 
degrees, and internal rotation was normal at 90 degrees.  
Weakness, lack of endurance, or incoordination did not affect 
the range of motion.  Radiologic examination revealed normal 
mineralization, well-maintained joint spaces, and no soft 
tissue calcifications.

The Veteran was afforded a VA examination in April 2005.  
Surgical scars were well-healed and without complication.  
There was no heat, redness, swelling, or effusion.  Flexion 
was limited to 140 degrees, abduction to 70 degrees before 
pain occurred, external rotation to 50 degrees, and internal 
rotation to 60 degrees.  Based on radiologic examination, the 
examiner diagnosed arthritis in the left shoulder.

The Veteran was afforded a VA examination in April 2009.  He 
reported fatigability, lack of endurance, and painful flare-
ups twice a week.  Flexion was limited to 130 degrees before 
pain, abduction to 120 degrees before pain, external rotation 
to 50 degrees before pain, and internal rotation to 20 
degrees before pain.  There was no loss of range of motion 
with repetition.  Radiologic examination showed unremarkable 
soft tissue structures, degenerative changes, and narrowing 
of the acromiohumeral joint with probable impingement upon 
the rotator cuff.  The Veteran reported that his shoulder 
disability effected his occupation.  He stated that he loses 
three to five days a month due to painful flare-up, he cannot 
work overhead, and he has pain with pushing and pulling.  He 
indicated that his daily activities are also affected and 
that he took a job as a realtor to avoid using his left arm.  
He reported trouble driving, which is required by his job, 
and being unable to rehabilitate houses due to the pain.  The 
examiner stated that the Veteran's ability to work is 
significantly impacted by his shoulder.

The Veteran was afforded a VA examination in December 2009.  
He complained of aching pain in his left wrist and left 
shoulder in cold weather.  He gets numbness in the entire 
left arm if he works with his arm overhead for more than a 
couple of minutes.  He has pain in his left wrist with more 
than a couple of minutes work.  He does not drop objects 
unless working overhead and he has no difficulty turning 
doorknobs or keys.  He rides motorcycles frequently, which 
requires a strong grip and exposes him to vibration.  On 
examination, there was no paralysis, neuralgia, atrophy, 
edema, discoloration, or hair loss.  No loss of sensation 
over any portion of the body.  No muscle weakness.  
Neuromuscular testing was within normal limits.  Deep tendon 
reflexes were normal.  Motor testing and pinprick testing 
were normal.  EMG testing revealed remote injury to the left 
median nerve, over a year old.  There was no active disease.  
The examiner diagnosed carpal tunnel syndrome and found the 
Veteran's carpal tunnel syndrome was less likely than not 
related to the service-connected shoulder injury or any other 
service-connected injury.

The Veteran's wife stated that his left shoulder affects his 
lifestyle, as he is no longer able to participate in outdoor 
activities such as hunting and fishing.  She asserted that 
his shoulder was extremely painful and required multiple 
surgeries.  The Veteran also submitted a lay statement 
discussing his inability perform farm work.

VA outpatient records were also reviewed.  The Veteran was 
seen on numerous occasions for complaints of chronic shoulder 
pain.  He underwent surgery in March 2004 for instability. 

Separate Neurological Impairment Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124a states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  Also, when peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.  The words "mild," 
"moderate," and "severe" are not defined in the above rating 
criteria.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8510 
apply to the evaluation of the upper radicular group.  Under 
that diagnostic code, complete paralysis of the nerve is 
defined as where all shoulder and elbow movements are lost or 
severely affected, and hand and wrist movements are not 
affected.  Complete paralysis of the nerve warrants a 70 
percent rating where involving a major extremity, and a 60 
percent rating for a minor extremity.  Severe incomplete 
paralysis warrants a 50 percent rating for a major extremity, 
and 40 percent rating for a minor extremity.  Moderate 
incomplete paralysis corresponds to a 40 percent rating for a 
major extremity, and 30 percent rating for a minor extremity.  
Mild incomplete paralysis warrants a 20 percent rating in 
either extremity.

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993).  
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

The December 2009 VA examination showed that the Veteran had 
carpal tunnel syndrome of the left wrist and arm, but the 
examiner found that this was not related to the service-
connected left shoulder disability, instead relating carpal 
tunnel syndrome to residuals of an old childhood injury.  All 
other neurological testing was normal.  There was no 
paralysis, no loss of sensation, and no muscle weakness.  
Neuromuscular, motor, and pinprick testing was within normal 
limits.  Deep tendon reflexes were normal.  As there is no 
evidence of separate neurological abnormalities, there is no 
basis upon which to grant a separate evaluation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Extraschedular Rating

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
Furthermore, an exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In the present case, in the October 2009 decision, the Board 
found that the Veteran did not warrant a disability 
evaluation in excess of 20 percent for the left shoulder 
disability.  In the same decision, the Board remanded the 
extraschedular issue to the RO, so that the RO would consider 
whether to refer the claim to the Director, Compensation and 
Pension Service (CPS).  In a November 2009 letter, the 
Appeals Management Center (AMC) requested evidence to support 
and extraschedular evaluation.  The Veteran did not submit 
any additional evidence.  Subsequently, the AMC declined to 
refer the Veteran's claim for an extraschedular rating to the 
Director of CPS.

Upon review of the evidence of record, the Board finds that 
the Veteran does not warrant an extraschedular rating for his 
service-connected shoulder disability, as the evidence does 
not demonstrate that his disability has produced an 
exceptional or unusual disability picture with such related 
factors as frequent hospitalization or marked interference 
with employment to render impractical the application of the 
regular schedular standards.  Specifically, there is no 
evidence that the Veteran's service-connected shoulder 
disability has resulted in the Veteran having frequent 
periods of hospitalization for related symptoms.  The post-
service VA and private medical records contain only one 
instance of hospitalization in March 2004 for a surgical 
procedure.  The Veteran was awarded a temporary total 
evaluation at that time.  There is no evidence whatsoever of 
frequent hospitalization.

Finally, the preponderance of the evidence does not 
demonstrate that there has been marked interference with 
employment.  Clearly, the Veteran's left shoulder disability 
impacts his ability to perform heavy manual labor or tasks 
that require frequent lifting.  However, the Veteran 
currently works as a realtor and has since 2004.  The 
December 2009 VA examiner noted that the does not drop 
objects unless working overhead, he has no difficulty turning 
doorknobs or keys.  While the Veteran contends that his 
ability to drive, which is essential to his job as a realtor, 
is impacted by his shoulder, this contention has little 
merit, as the Veteran rides motorcycles frequently, which 
requires a strong grip and exposes him to vibration.  If the 
Veteran has the strength to ride a motorcycle down a bumpy 
road, and such activity does not cause pain, then he can 
certainly drive a car down a residential street.  The Veteran 
has also contended that he often misses work due to flare-
ups, but he has declined to provide evidence of such 
absenteeism, despite a November 2009 letter asking him to do 
so.  Given this, and given that the Veteran has performed his 
job as a realtor for six years now without any evidence that 
his work is impacted by his left shoulder disability, the 
Board finds that there is no marked interference with 
employment.

In light of the foregoing, the Board finds that the Veteran's 
service-connected left shoulder disability is not manifested 
by an exceptional or unusual disability picture to render 
impractical the application of the regular schedular 
standards.  The current 20 percent disability rating, as well 
as the separate 20 percent evaluation for related left 
shoulder instability, adequately compensates the disability 
picture that has been presented.  Moreover, the rating 
criteria provides evaluations in excess of the 20 percent 
assigned. However, the evidence does not demonstrate that the 
criteria for such evaluations have been shown.  This weighs 
against a finding that the disability picture is so severe as 
to be beyond contemplation under the regular rating schedule.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

A  separate rating for neurological impairment of the left 
shoulder is denied.

An initial rating higher than 20 percent for the Veteran's 
service-connected residuals of a left shoulder injury, on an 
extraschedular basis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


